                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON



UNITED STATES OF AMERICA


v.                                       CRIMINAL NO. 2:18-cr-00284


PAMELA TAYLOR


            SENTENCING MEMORANDUM OF THE UNITED STATES

     The United States hereby submits this sentencing memorandum.

                              INTRODUCTION

     Defendant Pamela Taylor pleaded guilty to one count of fraud

in connection with a major disaster or emergency benefits in

violation of 18 U.S.C. § 1040. A sentence of imprisonment within

the 8-14 month guideline range is appropriate in light of the

nature of the offense and the need to deter fraud relating to

disaster benefits.

     I.    Objections to Presentence Report

     The   United   States   has   no   outstanding   objections   to   the

Presentence Report.

     II.   18 U.S.C. § 3553(a) Factors

           (1)   The Nature and Circumstances of the Offense

     The nature and circumstances of the offense are serious, and

warrant a sentence of imprisonment within the guideline range.
       After the June 2016 Clay County flood, Ms. Taylor lied to

FEMA in order to receive disaster relief and emergency benefits.

On July 20, 2016, the Ms. Taylor told FEMA that her primary

residence was damaged by the flood and that she was currently

staying at a new rental unit. This was false:         Ms. Taylor’s primary

residence had not been damaged, and she was still living at that

residence. Shortly thereafter, Ms. Taylor sent FEMA information

about a different property she falsely claimed was her primary

residence – a small house on the Elk River. In October 2016, the

Defendant   also     submitted    false   information   to   FEMA   about   a

contractor’s purported visit to the Elk River property. These

knowingly false statements induced FEMA to provide the Defendant

$18,149.04 in undeserved federal emergency benefits.

            (2)    The History and Characteristics of the Defendant

       Ms. Taylor’s history and characteristics tend to show that

she has previously been generally law abiding, has served the

community in her professional life, and plays an important role in

caring for her family.

       Ms. Taylor is 57 years old, is married, has one child, has

custody of two grandchildren, and helps care for three other

grandchildren. Between 1989 and 2016, the Defendant worked for the

Clay   County     Development    Corporation.   The   Defendant     has   zero

criminal history points and the Defendant’s only previous criminal

conviction was a seat belt violation in 2011.


                                      2
          (3)   The Seriousness of the Offense, Promotion of
                Respect for the Law, and Provision of Just
                Punishment

     Federal emergency benefits are meant to help people whose

lives have been severely effected by a major disaster. Ms. Taylor’s

fraud misappropriated taxpayer dollars, reduced monies available

to true victims, and potentially eroded public confidence in relief

programs. A sentence of imprisonment within the guideline range

would be a just punishment, particularly because Ms. Taylor’s fraud

reduced resources available to the truly needy.

          (4)   Adequate Deterrence

     Natural disasters — and particularly floods — are a continuing

problem in West Virginia, making deterrence of emergency benefits

fraud a crucial consideration in this case. Deterrence would be

best served through a sentence of imprisonment.

     “Flooding is a constant threat in West Virginia. In the past

10 years, West Virginia has received over 20 federal disaster

declarations, the vast majority of which are for flooding events.” 1

Moreover, in the future, “the number and intensity of extreme

precipitation events are . . . projected to increase. These events

will likely lead to greater flood risk.” 2



     1 Press Release, FEMA, FEMA Integration Team Launches in West
Virginia (May 13, 2019) available at http://www.fema.gov/news-
release/2019/05/13/fema-integration-team-launches-west-virginia.

     2 State Summaries: West Virginia, NOAA National Centers for
Environmental Information 3 available at https://statesummaries.
ncics.org/downloads/WV-screen-hi.pdf.
                                 3
     Major floods and accompanying emergency benefits are likely

to recur. Moreover, disaster fraud is a major problem that costs

U.S. taxpayers billions, and is especially difficult to detect

because FEMA and other agencies must provide rapid relief to

victims after a major and disasters. 3

     The Court should impose a sentence that will deter those,

like Ms. Taylor, who would seek to exploit such emergencies for

personal gain. A sentence of imprisonment within the guidelines

range would send a message that disaster benefits fraud is a crime

that Courts take seriously.

          (5)   Protection of the Public from Further Crimes

     In light of Ms. Taylor’s lack of criminal record, this factor

need not weigh heavily in determining a sentence.

          (6)   Provision of Training, Medical Care, or Treatment

     Ms. Taylor does not report a need for training, significant

medical care, or treatment. Accordingly, this factor need not weigh

heavily in determining a sentence.

          (7)   Pertinent Policy Statements

     A sentence of imprisonment within the Guidelines range would

be consistent with the Guidelines’ policy statements.




     3 Disaster Fraud, National White Collar Crime Center (June
2016) available at https://www.nw3c.org/docs/research/disaster-
fraud.pdf.
                               4
          (8)   The Sentencing Range and Available Sentences

     Ms. Taylor’s guidelines imprisonment range is 8-14 months and

she falls within Zone B of the sentencing table. As a Zone B

offender, “the minimum term” may be satisfied by imprisonment, or

a term of supervised release that includes home confinement or

detention, “provided that at least one month is satisfied by

imprisonment.” U.S.S.G. § 5C1.1(c). As a Class B Felon, Ms. Taylor

is not eligible for probation. See 18 U.S.C. § 3561.

     The Guidelines also state that because Ms. Taylor is a non-

violent first-time offender, the Court should “consider” imposing

a sentence other than imprisonment. U.S.S.G. § 5C1.1, Commentary

Note 4.   As discussed above, however, the nature of Ms. Taylor’s

crime and the need to deter other potential offenders strongly

supports a sentence of imprisonment in this case.

          (9)   The Need to Avoid Unwarranted Disparities

     A guidelines range sentence would meet this objective.

          (10) Restitution

     Ms. Taylor has agreed to repay $18,149.04 to the Federal

Emergency Management Agency.

     III. Witnesses/Length of Hearing

     The United States does not intend to call any witnesses. The

sentencing hearing will likely last approximately 45 minutes.




                                 5
                             Conclusion

     A   sentence   of   imprisonment   would   meet   the   statutory

objectives of sentencing and would be appropriate herein.

                           Respectfully submitted,

                           MICHAEL B. STUART
                           United States Attorney



                     By:   /s/ Stefan J. O. Hasselblad_______
                           STEFAN J. O. HASSELBLAD
                           Assistant United States Attorney
                           District of Columbia Bar No. 10450709
                           300 Virginia Street, East
                           Charleston, WV 25301
                           Phone: 304-340-7857
                           Fax: 304-347-5104
                           Email: stefan.hasselblad@usdoj.gov




                                  6
                         CERTIFICATE OF SERVICE

     It   is   hereby   certified   that   the   foregoing   "SENTENCING

MEMORANDUM OF THE UNITED STATES" has been electronically filed and

service has been made on opposing counsel by virtue of such

electronic filing this 15th day of May, 2019, to:

                        Tim Carrico
                        105 Capitol Street
                        Suite 300
                        Charleston, West Virginia 25301
                        tcarrico@carricolaw.com



                        By:   /s/ Stefan J. O. Hasselblad_______
                              STEFAN J. O. HASSELBLAD
                              Assistant United States Attorney
                              District of Columbia Bar No. 10450709
                              300 Virginia Street, East
                              Charleston, WV 25301
                              Phone: 304-340-7857
                              Fax: 304-347-5104
                              Email: stefan.hasselblad@usdoj.gov




                                     7
